Exhibit 10.1

SEVENTH AMENDMENT TO AND PARTIAL TERMINATION OF LEASE AGREEMENT THIS SEVENTH
AMENDMENT TO AND PARTIAL TERMINATION OF LEASE AGREEMENT (this "Seventh
Amendment") is entered into as of this 31 51 day of July, 2019 ("Execution
Date") and made effective as of the 3151 day of July, 2019 (the "Effective
Date"), by and between BMR-ROGERS STREET LLC, a Delaware limited liability
company ("Landlord") and MOMENTA PHARMACEUTICALS, INC., a Delaware corporation
("Tenant"). RECITALS A. WHEREAS, Landlord and Tenant are parties to that certain
Lease dated as of February 5, 20 13 (the "Original Lease"), as amended by that
certain First Amendment to Lease dated as of March 21 , 20 13, as further
amended by that certain Second Amendment to Lease dated as of May 24, 2013, as
further amended by that certain Third Amendment to Lease dated as of December
30, 2015 (the "Third Amendment"), as further amended by that certain Fourth
Amendment to Lease dated as of July 24, 2017, as further amended by that certain
Fifth Amendment to Lease dated as of April 24, 2018, as further amended by that
certain Letter Agreemen t re: TI Allowance dated November 15, 2017, and as
further amended by that certain Six th A mendment to and Partial Termination of
Lease Agreement dated as of August 2, 2018 (the "Six th Amendm ent")
(collectively, and as the same may have been further amended, amended and
restated, supplemented or modified from time to time, the "Existing Lease"),
whereby Tenant leases certain premises from Landlord comprising approximately
104,678 square feet of Rentable Area (the "Ex isting Premises") of the bu ilding
at 320 Bent Street in Cambridge, Massachusetts (the "Bent Building"); and B.
WHEREAS, Landlord and Tenant desire to surrender approximately 89,218 square
feet of Rentable Area of the Existing Premises (the "Surrender Premises") as
shown on E x hibit A attached hereto and continue leasing approximately 15,460
square feet of Rentable Area of the Existing Premises located on the basement
and first (1 51 ) floor of the Bent Building (the "Remai n ing Premises") as
shown on Exhibit B attached hereto in accordance with the following provisions
and modify and amend the Existing Lease only in the respects and on the
conditions hereinafter stated. AGREEMENT NOW, THEREFORE, La ndlord and Tenant, i
n consideration of the mutual promises contained herein and for other good and
valuable consideration, the receipt and sufficiency of which are hereby ackn
owledged, and intending to be legally bound, agree as follows: I. Definitions.
For purposes of this Seventh Amendment, capitalized terms shall have the
meanings ascribed to them in the Existing Lease unless otherwise defined herein.
The Exist i ng Lease, as amended by this Seventh Amendment, is referred to
collectively herein as the "Lease." From and after the Execution Date, the term
"Lease," as used in the Existing Lease, shall mean the E xisting Lease, as
amended by this Seventh Amendment. 2. Demising the Surrender Premises. The
Surrender Premises are physically demised from the Remaining Premises. Tenant
has either performed prior to the Execution Date 81()MED JatrLEG AL APPROVED

GRAPHIC [g165182ksi001.gif]

 



or s h a ll perform prior to th e S urre nd e r Date (as indicated o n Ex hibit
C attac h ed hereto), at Te n a nt 's so l e cost a nd expe n se and in full
acco rd a n ce wi th the prov i s i o n s of the Ex i stin g Lease, including w
ith o u t limitat i o n , A rti c l e 17 of the O ri gi n a l Lease, th e work n
ecessa r y to se pa rate th e base building system co nn ectio n s, securit y
syste m s, te l /data and IT infrast ructure a nd systems, BMS panel s a nd
syste m s, a nd utility m ete rs ( in c ludin g HVA C s ubm ete rin g) se rv in
g each of th e Sur re nd er Premi ses a nd the Re mainin g Pre mi ses, and to
effectuate a n efficient se pa rat i o n of pre mi ses so th a t eac h of the Su
rre nd e r Premises a nd t h e Re m a inin g Premises m ay be l eased ind e pe
ndently of eac h ot h er, as m o re spec ifi ca ll y set fo rth o n Ex hibit C
attac h ed h e reto a nd m ade a part h ereof (co ll ective l y, the "Demi s in
g Work "). Landlord h e re b y ack n ow l edges that the portion s of the Demi s
ing Work performed prior to the Exec uti o n Date as indi cated on Ex hibit C
(th e "Co mpl eted Demising Work") ha ve been performed to Landlord 's sat i
sfact i on a nd verified by Landlord 's third-party co n s ulta nt, a nd so l
ong as the Completed De mi s in g Work is in th e sa me co nditi o n o n th e S
urre nd er Date as it was o n the date it was verified b y Landl ord 's third­
part y co n s ul ta nt, Te n a n t h as n o co ntinuin g ob li gatio n s vv ith
respect thereto; provided , h oweve r, th at n ot hin g in thi s Sec ti on s h a
ll be dee m ed to re l ease, wa iv e or m odify any of Tenant's s urrender ob li
ga ti o n s und er t he Lease ot h e r than those s pecifica ll y identified as
Co mpl eted Dem i s in g Work. 3. S urre nder Premises S urre nd e r Date.
Notwit hsta ndin g a n yt hin g in the Exist in g Lea se to the co ntrar y. Tena
nt s h a ll co mpl ete the Demi s ing Work a nd s urre nd e r the Surrender Pre
mi ses to La ndl o rd in broo m c l ea n co nditi o n , free of personal
property (exce pt as provided h e re in ) and ot h erw i se in the co nditi o n
req uired und e r the Lease ( i n c l ud i n g without I imitat i o n , th e
prov i s i o n s of Art i c l e 26 of the Original Lease), a nd wit h the Demis
in g Work in good wo rkin g o rd e r, n o l ater than the I ater of (i) .J u I y
3 1 , 20 1 9 a nd ( i i ) t h e Effective Date (su ch l ate r date, the
"Surrende r Dat e''). At l east ten ( I 0) da ys pri o r to t h e S urre nd er
Date, Te n ant s ha ll co ndu ct a s ite in s pec ti o n \•V ith Landlord . Te n
ant's fa i I ure to s urre nd e r the S urre nd e r Premi ses o n o r before the
S urre nd e r Date wil l res ult in Tenant being in h o ld over a nd s ubject to
t h e terms a nd co nditi o ns of Art i c l e 27 of the Exist in g Lease. 4. S
urre nd er Premises Termination Fee. Within ten ( I 0) bus in ess days after the
Effective D ate, Te n a n t s h a ll pay to La ndl o rd , by wire transfer in
imm ed i ate l y ava il ab l e funds, a te rmin a ti o n fee wit h res pec t to
the Su rre nder Premi ses in a n a m o unt equ a l to Three Million S i x t y-Fo
ur Th o u sa nd N in e Hundred N in ety-Three and 40/ 100 Do ll ars
($3,064,993.40). 5. Pa rtial Bent Lease Termination. Th e Lease shall a utomat i
ca ll y terminate w ith res pect to th e S urrend er Premises effective as of II
:59 p. m . Eastern time o n the S urre nd er Date (t he ·' Pa r t i al Ben t
Lease Te rmin at i o n"). I f Ten a n t h as n ot f ull y sat i sfied a ll of
its ob li gat i o ns set fo rth i n Sec ti o n s?, l and1of thi s Agreement (co
ll ective l y, the "S urrende r O bli gat i o n s") by t h e S urre nd e r Date,
the Partia l Bent Lease Te rmin at i o n s h a ll n o n et h e l ess occ ur ( in
c ludin g w ith o ut limitat i o n t h e right of Land l o rd to re-take exc lus
i ve possession of the S urre nd er Pre mises) a nd Tena nt 's li abi lit y for
any rema inin g Surrender Obligations s h a ll s urvi ve the Partial Bent Lease
Te rmin at i o n. As of the Partial Bent Lease Te rmin at i o n , the Lease s h
a ll be fully a nd finally s urre ndered and terminated a nd s h a ll n o l
onger be of a n y force or effect so l e l y wit h respect to the S urre n der
Premi ses, ex cept fo r t h ose provision s that, by their exp ress term s, s
urv i ve the ex pira ti o n o r ea rli e r termin at i o n of the Lease, but the
Lease s h a ll re m a in in f ull fo rce a nd effect w ith respect to th e
Remaining Pre mi ses . 2

GRAPHIC [g165182ksi002.gif]

 



6. Tenant Perso nal Property. Notwithstanding anything in the Existing Lease or
this Seventh Amendment to the contrar y, Landlord acknow l edges and agrees that
Tenant 's personal pro pe rt y s pec ifica ll y li s ted on Exhibit D a ttached
hereto and made a pa1i h ereof ("Tenant Pe rso nal Pro perty") may remain in th
e Surrender Premises upon the Partial Bent Lease Termination , it being
understood and agreed that Tenant has executed a bill of sale and submitted the
sa me into escrow until the Effective Date, whereby the same has been conveyed
to Merck & Co. , In c. (th e "Pe rso n a l Pro pe1iy Conveyance"). Landlord s
hall have no liability to Tenant or o th e rvv i se relatin g to the Personal
Property or the Personal Prope1iy Conveyance. Tenant shal l h ave n o li a bilit
y to Landl o rd for any cla im s relating to the Perso nal Prope1iy or the
Personal Property Co n veya nce. 7. Rem a ining Premi ses Ba se Rent. Notwith
standing anything in the Ex isting Lease to the co ntrar y. commencing o n the
da y immediatel y after the Partial Base Rent for the Re mainin g Pre mi ses s
hall be as fo ll ows: Bent Lease Termination , 3 Dates Sguue Feet of Base Rent
per Monthly Base Annual Base Rentable Area Sguare Foot of Rentable A1·ea Rent
Rent Day afte r Partial Bent Lease Termination-8/3 I /2 019 15,460 $84.00 $1
08,220. 00 $1 ,298,640.00* 9/ 1 /2019-8/3 I /2020 1 5,460 $94.00 $121 , 103.33
$1,453,240.00 91 I /2020-8/3 I /202 I 15,460 $96.60 $124,453.00 $1 ,493,436.00
9/ 1 /2021-8/3 I /2022 15,460 $99.27 $127,892. 85 $1,534,714. 00 9/ I /2022 -
8/3 I /2023 1 5,460 $ 102 .02 $131 ,435 .77 $ 1 ,577,229.20 9/ 1 /2023-8/3 1
/2024 15,460 $104.86 $135,094.63 $1 ,621 ,1 35. 60 91 I /2024-8/3 I /2025 15
,460 $ 107.78 $138,856.57 $1 ,666,278.80 9/ 1 /2025-8/3 I /2026 15 , 460 $110.79
$142,734.45 $1 ,712,813.40 9/ I /2026-2 /28/2027 1 5 ,460 $ 11 3.89 $ 146,728.28
$1 ,760,739 .40*

GRAPHIC [g165182ksi003.gif]

 



*To be pro-rated fo r pa rt i a l yea r 8. A m e nd ed Lease Prov i s i o n s
afte r Pa rti a l Be nt Lease Te rmin a ti o n . F ro m a nd afte r th e Pa r t
i a l Be nt Lease Te rmin a ti o n , th e Ex i s tin g Lease s h a ll be a m e
nd ed as fo ll ows: a. R e m a inin g Pre m ises O ri g in a l Lease s h a ll h
ereto. Th e term "Premi ses" as u sed in the Lease, s h a ll m ea n a nd refe r
to th e a nd s h a ll exc lu de the S urre nd er Premi ses. Ex hibit B a ttac h
ed to th e be d ee m ed d e l eted i n its entiret y a nd repl aced w i t h Ex
hibit B attac h ed b. T h e Re ntab l e A rea of th e Pre mi ses s h a ll be ap
prox im ate l y 1 5,460 square feet, s ubject to ad j u st m e nt purs u a nt to
th e te rm s of th e Lease. c. Te n a nt 's Pro Rata S h a re of Be nt Buildin g
s h a ll m ea n 7.92%. d . Te n a n t 's n o n-exc lu s i ve li cen se to u se
pa r k in g s paces in th e park in g fac iliti es s h a ll be redu ced to twe l
ve ( 1 2) spaces. In add i t i o n , Ten a nt s h a ll h ave th e ri ght to u se
two (2) pa r k in g s paces a t t h e sa m e ra tes a n d o n t h e sa m e te rm
s a ppli ca bl e to s u ch twe l ve (1 2) pa r k in g s paces, bu t s ubject to
La ndl o rd 's ri g h t to revo ke o ne o r both of s uc h s paces upo n at
least t hirty (30) days n ot i ce. e. Sect i o n 1 6.1 of th e Ori gin a l Lease
s h a ll be m odifi ed by d e l etin g th e seco nd se nte n ce t h e reof in
its e ntiret y a nd re pl acin g it w ith th e fo ll ow in g: "I f a n y s u c h
utilit y i s n o t sepa rate l y m ete red to Te n a nt, Te n a nt s h a ll pay
Te n a nt 's S h a re of a ll c h a rges of s u c h utilit y jo in t l y m
etered w i t h o th e r pre mi ses as pa rt of Te n a nt 's S h a re of O pe rat
in g Ex pe nses, o r, in th e a l te rn a ti ve, La n d l ord m ay m o nito r th
e usage of s u ch u t iliti es b y Te na nt thro u g h th e u se of o n e o r mo
re s u b m e te rs or c h eck m ete rs, a nd c h a rge Te n a n t w ith th e
costs of purc h as in g, insta llin g a nd mo n ito rin g s u c h m eter in g
equi p m e nt, as A dd iti o n a I Re nt, prov id ed th a t La n d l o rd s h a
II prov id e Te n a n t wi th at l east t h i rt y (30) days ' p r i o r n ot i
ce befo re ins ta llin g a n y s u c h m ete rin g equipm e nt a n d s h a ll h
ave reaso n a bl y de te rmin ed t h e re i s a bas i s fo r n eedin g to sepa
rate l y m e te r s u c h u t i I it y." Secti o n 16.10 of th e Ori g in a l
Lease s h a ll be m odifi ed b y addin g th e f. fo ll ow in g afte r th e seco
nd se n te n ce a nd befo re t h e third se nte n ce: "Fo r c l a rit y, fro m a
nd afte r t h e Surren der Date. (x) Te n a n t's ri g h ts p urs u a nt to thi
s Sect io n 1 6. 1 0 re l ate so l e l y to th e ac id n e u t ra li zat i o n
ta n k se r v in g th e Re m a inin g Pre mi ses, (y) th e te rm ''Ac i d Ne u t
ra li zat i o n Ta nk" s h a ll refe r o nl y to th e ac id n eutra li zati o n
ta nk serv in g th e Re m a inin g Premi ses a nd l ocated in th e base m ent of
th e Bent Buildin g, a n d (z) Te na nt s h a ll h ave n o ri ghts o r o bli ga
ti o n s to th e ex te n t a ri s in g afte r th e S urre n de r Da te w ith res
pect to th e ac id n e utra li zati o n ta n k l ocated in t h e ba se m e n t
po rt i on of t h e S urre n de r Pre mi ses." g. Sect i o n ? 1. 9 of th e O ri
g in a l Lease s h a ll be m odi fied by de l et i n g th e seco n d se n te n
ce t h e reof in i ts e ntiret y a nd re pl ac in g it w ith th e fo ll ow in g:
"In th e exerc i se of s u c h co ntro l , La ndl o rd h as dete rmin ed a nd Te
n a nt agrees th at, durin g t h e Te rm , (a) Te n a nt s h a ll h ave no ri gh
t to a n y co n t ro I areas ex i s tin g o n t h e fi rst ( 1 51 ) fl oo r of t
h e Be n t Buildin g as of th e Effec t ive Date of t h e Seve nth A m e ndm e n
t. ( b) to th e ex te n t Te n a nt requires o n e o r m o re co ntro l a reas o
n th e fi rst ( I 51 ) floo r a nd to th e exte nt s u c h co n t ro l a reas a
re avai l a bl e a nd n ot in u se b y o t h e r te n a nts. Te n a nt s h a ll
b uil d o ut in depe n den t, se l f-co nta in ed co ntro l a reas to sa ti sfy
th a t n eed 4

GRAPHIC [g165182ksi004.gif]

 



in portions of t h e firs t ( I s t) floor Premi ses, a nd (c) Tenant sh a ll
hav e n o right to a n y control a reas o n the second (2"cl) floor of the Bent
Building. '' h. Sect i o n 46 (Ge n e rato r) of the Original Lease s h a ll be
deleted in its e ntiret y and rep laced wit h the fo ll o·wi n g: " 'Ten a nt 's
u se of the ge nerato rs in the Bent Building s h a ll be pe rmitted as fo ll
ows: (a) Te n a nt s ha ll n ot be e nti tied to u se Generator # I o r Ge n
erato r #2 identified in Ex hibit R of the Original Lease, a nd (b) Tenant s h a
ll be entitl ed to utili ze n o m o re th a n 1 5 k il owa tts of the 450-kil
owa tt capac it y of Generator #3 id e ntifi ed in Exhibit R of the Or i g in a
l Lease." i. Sect i o n 8 of th e Third A m e ndm e n t (R i ght of First Offer
at Bent Buildin g) s h a ll be de l e ted in its e ntirety. 9. Reservation of Ri
g hts. Notw ith sta ndin g the Part i a l Bent Lease Termination , Landlord does
n ot waive, a nd h ereby reserves, a n y ri ghts and /o r re m ed i es that
Landlord m ay hav e und er the Lease o r at l aw o r in equit y ar i s in g fro
m any un c ured default (w h eth e r o r n ot n ot i ce has bee n g i ven) of Te
n a nt und e r th e Lease w i t h res pect to the S urre nd er Premi ses ex i st
in g as of the Pa rt i a l Be nt Lea se Ter min a ti o n . I 0.R e l ease o f
Right s a nd Obligation s. As of the Pa rti a l Bent Lease Termin a ti o n, (a)
Te n a nt f ull y a n d un co n d i t i o n a ll y re l eases, ca n ce l s, a
nnul s, resci nd s, di sc h a rges, disclaims, wa ives :.1nd re l eases a n y a
nd a ll ri g hts a nd be n efi ts Tenant ma y h ave und er the Lease w ith
respect to t h e S urre n de r Pre mi ses a ri s in g f ro m a nd after the Pa
rti a l Be nt Lease Termination , a nd (b) Tenant s h a ll h ave n o f urt h er
o bli gat i o n s w ith respect to the Surrender Premises, exce pt for those
provis i o n s that. b y th e ir exp ress te rm s, s urv ive the exp irati o n o
r earlier termination of the Lease. I I. Q uitc l a im. To th e exte nt, i f a n
y, t h at th e Lease gi ves Tenant a n y ri ght, title or interes t in o r to t
h e S urre nd e r Premises, Tenant does h ereby re mi se, re l ease a nd quitc l
a im to Landlo rd s uch ri gh t, tit l e o r inte rest in o r to t h e Su rrende
r Premi ses as of the Part i a l Bent Lease Te rmin at i o n a nd s h a ll
execute a nd de l ive r to La ndl o rd any documentation reaso n ab l y requ
ested by Landlord to effect o r d oc um ent such re mi se, release a nd quitc l
a im . 1 2 . No Tra n sfe r. As of t h e Exec uti o n Date, Te n a nt rep rese n
ts t h a t it h as n ot m ade (a nd cove n a n ts t h at i t s h a ll n o t m
ake prior to t h e Pa t1i a l Bent Lea se Te rmin atio n ) any ass ignment. s
ubl ease. tra n sfe r. conveyance o r o ther d i spos i t i o n of the Lease o r
its inte rest therein w i th res pec t to th e Su r re nd e r Pre mi ses. n o r
m ade o r e n te red into (a nd cove n a nts that it s h a ll n ot make or e nte
r in to pr i o r to th e Pat1ial Bent Lease Te rmin ati o n ) a n y ag ree m e
nt that wo uld result in any m ec hani c's l i e n o r ot h e r c l ai m ,
demand o bligation , li abi lit y, act i o n o r ca use of acti o n a ri s ing f
ro m o r w ith res pect to the Lease o r the S urre nd e r Premises th a t w ill
n o t be tim e l y paid . 1 3. At t o rn eys ' Fees. Exce pt as o therwi se ex
press l y set fo rth in t hi s Seventh A m e ndment, eac h part y s h a ll pay
its ow n costs a nd expenses incurred in co nn ecti o n w ith this Sevent h A m
e ndm e n t and s u c h pa rt y's performance und e r thi s Seventh A m e ndm e
nt, prov id ed , t h at if e ith e r party co mmences a n acti o n , proceeding,
demand , c l a im , ac ti o n, ca use of acti o n o r s uit aga in st th e ot h
e r party a ri s in g o ut of o r ·in co nn ectio n w ith thi s Sevent h A m e
ndm e nt, then th e s ubsta nti a ll y preva ilin g pa rt y s h a ll be re
imbursed b y the ot h er pat1y fo r a ll reaso n a bl e costs a nd ex pe n ses.
in c l udi n g reaso n ab l e a ttorne ys' fees a nd ex penses, in c urred by
the s ubsta nti a ll y 5

GRAPHIC [g165182ksi005.gif]

 



preva ilin g part y in s u c h action , proceedin g, demand , c l a im , acti o
n, ca u se of acti o n o r s uit, and in a n y appea l in co nn ect i o n th e
rew ith ( rega rdl ess of whether th e applicable action, proceedin g, demand ,
c l a im , act i o n , ca u se of action , suit o r ap pea l i s vo lunta ril y
withdrawn or dismissed). Thi s Secti o n 1 3 s h a ll n ot be d ee med to a m e
nd , m odi fy o r limit Section 45.4 of th e Lease. Broker. Eac h party
represents a nd wa rra nts th a t it h as n o t d ea lt w ith a ny broke r 1 4.
o r age n t in the n egotia ti o n for o r th e o bta inin g of this Seve nth
Amendment ot h er than CBRE I New E n g l a nd ("B roke r"), a nd ag rees to re
imburse, ind e mnify, save, d efe nd (at th e indemnifi ed party 's o pti o n a
nd w ith co unse l reaso n a bl y acceptabl e to th e ind e mnifi ed pa rt y, a
t the i nde mn i fyi n g pa rt y 's so l e cost a nd expe nse) and h o ld h a rm
less the o th er party for, from a nd aga in st a n y a nd a ll cost o r li ab
ilit y for co mpe n sa tion c l a im ed b y a n y ot h e r broke r o r agent e m
p l oyed o r e n gaged b y i t o r c l a imin g to h ave been e mpl oyed o r e n
gaged by it. Broke r i s n o t e ntitl ed to a n y fee o r co mmi ssio n in
connection w ith this Seventh Amendment. 1 5. No Default. As of th e Exec uti o
n Da te, eac h of Landlord a nd Tenant re prese nt, warra n t a nd cove n a n t
to th e o ther that, to th e bes t of its knowledge, La ndl o rd a nd Tenant a
re n ot in default of a n y of their res pect i ve o bli gat i o ns und e r th e
Existing Lease and n o eve nt h as occ urred that, vv ith th e passage of time o
r the g i v in g of n ot i ce (o r both) wo uld co n st itute a default b y e
ith e r Landl o rd o r Te n ant thereunder. Not i ces. Tenant co nfirm s that, n
o t w ithsta ndin g a n yt hin g in the Lease to th e 16. co ntra r y, n o ti
ces delivered to Tenant purs u a nt to the Lease should be se nt to: Mo m e n ta
Pharmaceuticals, In c. 30 I Binne y St reet Ca mbrid ge, Massac husetts 02141 A
ttn: A l eja n d ra Ca r vaja l , C hief Legal Office r E m ai I: acarva j a l @
momentap h arma .co m W ith cop i es to : M o m e nta Pharm ace uti ca l s, Inc.
30 I Binn ey St reet Ca mbridge, Massac hu setts 02141 Attn : C hi ef F in a n c
i a l Officer a nd Mo m enta Ph ar m ace uti ca l s, Inc. 30 I Binne y St reet
Ca mbrid ge, Massac hu se tts 02141 Att n: Mo m enta S it e Se r vices S u
ccesso rs a nd Ass i g n s. Eac h of the cove n a nts, co nditi o ns a nd ag ree
m e nts a ppl y to a nd be 17. co nta ined in thi s Seve n th A m e ndm e nt s h
a ll inure to the be nefit of a nd s h a ll b in d in g upo n thG panics h e
reto a nd th e ir res pec ti ve h e irs, l egatees, d ev i sees, exec uto rs, 6

GRAPHIC [g165182ksi006.gif]

 



adm ini s trators a nd per mitted s uccesso rs, ass i gn s and s ublessees.
Nothing in this section s hall in any \Nay alter the provisions of the Lea se
restricting assignment and subletting. Effect of Agreement. Except as modified
by this Seventh Amendment, the 18. Ex istin g Lease a nd all the cove nants,
agreements, terms, provisions and conditions thereof shall re main in f ull
force a nd effect and a re here b y ratified and affirmed. In the event of any
conflict between the ter m s co ntain ed in thi s Seventh Amendment and the
Existing Lease, the terms h e re in co ntained s hall s upersede and control the
ob ligati o ns and liabilities of the parties. 1 9. Authority.Tenant guarantees,
warrants and represents that the executi o n a nd co n s ummati o n of this
Seventh Amendment have been duly authorized by all appropriate co mpa n y act i
o n , and the individual or individual s signing this Seventh Amendment hav e
the power, authorit y and lega l capacity to s ign this Seventh Amendment on
behalf of and to bind all entities, cor po ration s, partnerships, limited
liability companies, joint venturers or other organ i za ti o ns and entities on
whose behalf such individual or individuals have signed. 20. Voluntary
Agreement. The pat1ies have read this Seventh Amendment and the mutual re l
eases contained in it, and hav e freely and voluntarily entered into this
Seventh Am e ndment. 2 1 .Waiver of Jury Trial. To the extent permitted by
applicable laws, the parties 'Naiv e tri a l b y jur y in a n y action ,
proceeding or counterclaim brought by the other party hereto re l ated t o m
atte rs a ri s ing o ut of or in any way connected with this Seventh Amendment,
Tenant 's u se o r occ upa n cy of the Pre mi ses o r any claim of injur y or
damage re lated to this Seventh A m e ndm e nt o r th e Premi ses. This Section
2 1 s hall n ot be deemed to amend , modify o r limit Secti o n 45.18 of the
Lease. 22 . Co unt e rpa rt s; Facsimile and PDF Signatures. Thi s Seventh
Amendment may be e x ecuted in one or more counterparts, each of which , when
take n together, shall constitute one and the same document. A facsimile o r
portable document format (PDF) signature on this Seventh Amendment shall be eq
uivalent to, and have the same force and effect as, an original s i gnat ure.
[REMArNDER OF THIS PAGE INTENTIONALLY LEFT BLANK] 7

GRAPHIC [g165182ksi007.gif]

 



fN WITNESS WHEREOF, the parties have executed this Seventh sealed Massachusetts
instrument as of the day hereinabove first written. Amendment as a LANDLORD:
BMR-ROGERS STREET LLC, a Delaware limited liability company By:
....3.....-----:----------Name: W_ill_i a_m K=a:..:..:n=e _ Title:
.=EV..:...:....P-=E=-=a:.::.st.:....C:::..o:..:a::.:s:..:..t-=&:....;U:::..;K:...!...:..:M.:.::a::.:.;rk:.:..:e:..::ts=-TENANT:
MOMENTA PHARMACEUTICALS, INC., a Delaware corporation By: _ Name: _ Title: _

GRAPHIC [g165182ksi008.gif]

 



fN WITNESS WHEREOF, the parties have executed this Seventh sealed Massachusetts
instrument as of the day hereinabove first written. Amendment as a LANDLORD:
BMR-ROGERS STREET LLC, a Delaware limited liabi li ty company By: _ Name: _ Ti
tle: _ TENANT: MOMENTA PHARMACEUTICALS, INC., a Delaware corporation --

GRAPHIC [g165182ksi009.gif]

 